Citation Nr: 0724104	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 1986 
and from December 1995 to September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of 20 percent for his 
service-connected diabetes mellitus.  In his March 2007 
hearing before the undersigned, he testified that his 
activities have been regulated by a doctor, and that his diet 
is restricted.  He also reported that his symptoms have 
worsened since his last VA examination in August 2005, to 
include numbness and tingling in his upper and lower 
extremities.  He also reported that he has erectile 
dysfunction, which has been related to his diabetes.  

The exam report does not indicate that the veteran's 
activities are regulated or that his diet is restricted; the 
examiner merely repeats what the veteran has told him.  Nor 
does it address any neurological deficit.  Outpatient 
clinical records dated from June 2004 to May 2005 do not show 
that a doctor has so limited the veteran or that he carries a 
diagnosis of neuropathy.  However, although the veteran does 
receive regular treatment through VA, clinical records dating 
from the date of his claim in June 2005 forward have not been 
retrieved.  Because these records may confirm the veteran's 
March 2007 testimony and support a higher evaluation, they 
must be obtained.  Additionally, the veteran should undergo 
additional VA examination to determine the current severity 
of his disability, to include whether there are any 
associated disabilities.  
While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain VA outpatient clinical records 
from the VAMC in Miami, Florida as well as 
the CBOC in Homestead, Florida.

2.  Schedule the veteran for a 
comprehensive VA diabetes mellitus 
examination, which should address the 
severity of the veteran's diabetes 
mellitus, and also whether there are 
associated disorders, to include, but not 
limited to neuropathy of the upper and/or 
lower extremities and erectile 
dysfunction.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims file should be made available to 
the examiner, and its review should be 
noted in the report.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



